Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following changes to the drawings have been approved by the examiner:
Reference character 16 is not currently present in the drawings.  The drawings should be amended to include reference character 16 in the appropriate place.  It appears that in Figure 6, reference character 16 should be directed to an edge of the storage chamber 23.  See page 14, line 23, and page 15, lines 9, 10, 11 and 15, which disclose which element in the drawings reference character 16 is intended to depict.  In order to avoid abandonment of the application, applicant must make these above drawing changes.

The application has been amended as follows: 
Enter the amendment filed on 3/722.
In claim 3:
Line 1:  delete “a” and substitute --the--.


Line 1:  delete “claim 2” and substitute --claim 3--.
Line 2:  delete “a” and substitute --the--.

In claim 5:
Line 1:  delete “a” and substitute --the--.
Line 2:  delete “a” and substitute --the--.

In claim 6:
Line 3:  after “wherein” insert --the--.

In claim 7:
Line 4:  delete “a” and substitute --the--.

In claim 8:
Line 4:  delete “a” (third occurrence) and substitute --the--.

In claim 15:
Line 1:  delete “the spike” and substitute --a spike--.
Line 2:  delete “a” and substitute --the--.

In claim 16:
Line 1:  delete “claim 14” and substitute –claim 15--, delete “a” and substitute --the--.

In claim 17:
Line 1:  delete “a” and substitute --the--.

           Claims 1-20 are allowed.  It is noted the above amendments were needed since an antecedent basis for “the coned tip aperture” and “the spike”, in various claims, has been previously defined.  Further, claims 4 and 16 where amended to correct the dependency thereof.  It is further noted that reference character 9 disclosed in the drawings and specification discloses the various outlet holes in the device.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






DJW
3/16/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754